Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 1 of 76 PageID #: 230




          EXHIBIT A
Governor Cuomo Directs New York State Department of Labor to Issue ...   https://www.governor.ny.gov/news/governor-cuomo-directs-new-york-sta...
            Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 2 of 76 PageID #: 231




1 of 3                                                                                                                       7/19/2018, 2:03 PM
Governor Cuomo Directs New York State Department of Labor to Issue ...   https://www.governor.ny.gov/news/governor-cuomo-directs-new-york-sta...
            Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 3 of 76 PageID #: 232




2 of 3                                                                                                                       7/19/2018, 2:03 PM
Governor Cuomo Directs New York State Department of Labor to Issue ...   https://www.governor.ny.gov/news/governor-cuomo-directs-new-york-sta...
            Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 4 of 76 PageID #: 233




3 of 3                                                                                                                       7/19/2018, 2:03 PM
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 5 of 76 PageID #: 234




          EXHIBIT B
Payroll Bulletin No. 1660                                                https://www.osc.state.ny.us/agencies/pbull/agencies/2017_2018/bulet166...
            Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 6 of 76 PageID #: 235




                   Date: July 3, 2018                               Bulletin Number: 1660


                    Subject             Agency Shop Fees

                    Purpose             To notify agencies of the discontinuance of Agency Shop Fee deductions.

                    Affected            All employees paid by the New York State Payroll System (PayServ) who have an
                    Employees           Agency Shop Fee deduction.

                    Background          As a result of the 06/27/18 Supreme Court decision in Janus v. AFSCME, Agency
                                        Shop Fee deductions must be discontinued for all affected State employees.

                    Effective Date(s)   Administration paychecks dated July 11, 2018
                                        Institution paychecks dated July 19, 2018

                    Eligibility Criteria Employees with the Agency Shop Fee deduction.

                    Agency Actions      Agencies should notify employees of the following:

                                            1. Employees who previously had agency shop fees deducted from their
                                               paycheck will no longer have this fee deducted.
                                            2. Employees will continue to see their year-to-date (YTD) Agency Shop Fee
                                               deduction reflected on their pay stub through the end of the calendar year.
                                            3. Eligible new employees who have not opted to become a union member will
                                               see a $0.00 current Agency Shop Fee deduction amount and a $0.00 YTD
                                               balance reflected on their pay stub through the end of the calendar year.
                                               Eligible employees who opt to become a union member will see the
                                               appropriate current and YTD union dues deductions reflected on their pay
                                               stub.
                                            4. No other union-related deductions will be affected.

                    OSC Actions         OSC is currently programming changes in PayServ to prevent agency shop fees
                                        from being automatically deducted from employee paychecks. Until these changes
                                        have been implemented, OSC will reduce all agency shop fees to $0.00 beginning
                                        on the paycheck dates noted above.

                    Questions           Questions regarding this bulletin may be directed to the Payroll Deduction mailbox.




1 of 1                                                                                                                        12/26/2018, 4:19 PM
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 7 of 76 PageID #: 236




          EXHIBIT C
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 8 of 76 PageID #: 237




                                       No. 16-1466

                                           IN THE
                       Supreme Court of the United States

                                   MARK JANUS,
                                              Petitioner,
                                        v.
                     AMERICAN FEDERATION OF STATE, COUNTY, AND
                      MUNICIPAL EMPLOYEES, COUNCIL 31, et al.,
                                              Respondents.

                       ON WRIT OF CERTIORARI TO THE UNITED STATES
                       COURT OF APPEALS FOR THE SEVENTH CIRCUIT

                     BRIEF FOR THE STATES OF NEW YORK, ALASKA,
                  CONNECTICUT, DELAWARE, HAWAII, IOWA, KENTUCKY,
                   MAINE, MARYLAND, MASSACHUSETTS, MINNESOTA,
                 NEW JERSEY, NEW MEXICO, NORTH CAROLINA, OREGON,
                 PENNSYLVANIA, RHODE ISLAND, VERMONT, VIRGINIA AND
                     WASHINGTON, AND THE DISTRICT OF COLUMBIA
                    AS AMICI CURIAE IN SUPPORT OF RESPONDENTS


                                               ERIC T. SCHNEIDERMAN
                                                Attorney General
                                                State of New York
                                               BARBARA D. UNDERWOOD*
                                                Solicitor General
                                               ANISHA S. DASGUPTA
                                                Deputy Solicitor General
                                               PHILIP V. TISNE
                                                Assistant Solicitor General
                                                 120 Broadway
                                                 New York, NY 10271
                                                 (212) 416-8020
                                                  barbara.underwood@ag.ny.gov
                                                  *Counsel of Record
                        (Additional counsel listed on signature pages.)
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 9 of 76 PageID #: 238




                            QUESTION PRESENTED
                    In Abood v. Detroit Board of Education, 431 U.S.
                209 (1977), this Court confirmed that the Constitution
                permits States to adopt the model of collective
                bargaining that is widely used in the private sector
                pursuant to federal labor law. Under this model, a
                union that employees select to serve as their exclusive
                representative in collective-bargaining negotiations
                may charge all represented employees––including
                those who decline to join the union––an “agency fee”
                to defray the costs of the workplace services provided
                by the union. In reliance on Abood, twenty-three
                States and the District of Columbia have long
                authorized public-sector collective-bargaining arrange-
                ments that include agency-fee provisions.
                    Amici States address the following question raised
                by petitioners:
                    Whether Abood should be overruled, thereby
                    forcing many States to abandon the labor-
                    management arrangements that they have long
                    used to ensure the efficient and uninterrupted
                    provision of government services to the public?
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 10 of 76 PageID #: 239




                                                     ii
                                    TABLE OF CONTENTS
                                                                                    Page
                 INTEREST OF THE AMICI STATES ........................ 1
                 STATEMENT OF THE CASE .................................... 3
                      A. This Court’s Longstanding Recognition
                         That Private Employers May Require
                         Employees to Fund the Workplace-Related
                         Activities of a Union Designated to Act as
                         Their Exclusive Representative ...................... 3
                      B. This Court’s Determination in Abood That
                         States May Adopt Labor-Management
                         Policies Similar to Those That Have Proved
                         Effective in the Private Sector ........................ 5
                      C. Abood’s Centrality to Public-Sector
                         Workforce Management .................................. 7
                      D. Petitioner’s Challenge ..................................... 8
                 SUMMARY OF ARGUMENT ..................................... 9
                 ARGUMENT .............................................................. 10
                   THE STATES HAVE A SIGNIFICANT AND
                   VALID INTEREST IN PRESERVING ABOOD..... 10
                   I. Agency Fees Are Important to Maintaining
                      the Labor-Management Model That Many
                      States Rely on to Ensure the Effective and
                      Efficient Provision of Services to the Public. ..... 12
                      A. State Laws Authorizing Public-Sector
                         Collective Bargaining Were Adopted in
                         Response to Devastating Strikes and Labor
                         Unrest by State and Local Government
                         Employees. ..................................................... 12
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 11 of 76 PageID #: 240




                                                      iii
                      B. In Responding to These Crises, States Looked
                         to the Labor-Management Model That Had
                         Already Proven Effective in the Private Sector
                         under Federal Labor Law. ............................ 17
                           1. An exclusive representative can provide
                              services in the workplace that reduce
                              labor unrest and yield other benefits for
                              employers.................................................. 19
                           2. Many States have determined that
                              agency fees help them secure the full
                              benefits of exclusive representation. ....... 23
                      C. Petitioners’ Amici Misrepresent the Role of
                         Public-Sector Collective Bargaining in
                         Municipal Bankruptcies. ............................... 28
                   II. Petitioner’s Constitutional Challenge Should
                       Be Rejected. ........................................................ 30
                      A. The First Amendment Affords Public
                         Employers Flexibility to Manage Their
                         Workforces. .................................................... 30
                      B. Petitioner’s Challenge Is Overbroad Because
                         It Encompasses Agency Fees for Union
                         Services to Which He Does Not Object. ........ 33
                 CONCLUSION .......................................................... 36
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 12 of 76 PageID #: 241




                                                        iv
                                   TABLE OF AUTHORITIES
                 Cases                                                                Page(s)
                 Abood v. Detroit Board of Education, 431 U.S.
                   209 (1977) ..................................................... passim
                 Allied-Signal, Inc. v. Director, Div. of Taxation,
                    504 U.S. 768 (1992) .............................................. 10
                 Association of Surrogates & Sup. Ct. Reporters
                    v. State, 78 N.Y.2d 143 (1991) ............................. 14
                 Burlington N. R.R. Co. v. Brotherhood of Maint.
                   of Way Employees, 481 U.S. 429 (1987) ................. 4
                 Bush v. Vera, 517 U.S. 952 (1996) ............................ 10
                 Communications Workers of Am. v. Beck, 487
                   U.S. 735 (1988) .................................................. 4,24
                 Connick v. Myers, 461 U.S. 138 (1983) ................ 31,32
                 DiMaggio v. Brown, 19 N.Y.2d 283 (1967) ............... 14
                 Ellis v. Railway Clerks, 466 U.S. 435 (1984) ............ 24
                 Engquist v. Oregon Dep’t of Agric., 553 U.S. 591
                   (2008) .................................................................... 31
                 First Nat’l Maint. Corp. v. NLRB, 452 U.S. 666
                    (1981) ...................................................................... 4
                 Garcetti v. Ceballos, 547 U.S. 410 (2006) ......... 1,31,32
                 Harris v. Quinn, 134 S. Ct. 2618 (2014) ................ 7,11
                 Hilton v. South Carolina Pub. Rys. Comm’n, 502
                    U.S. 197 (1991) ..................................................... 10
                 International Ass’n of Machinists v. Street, 367
                    U.S. 740 (1961) ............................................... 4,5,23
                 Knox v. Service Emps. Int’l Union, 567 U.S. 298
                   (2012) ................................................................. 7,11
                 Lehnert v. Ferris Faculty Ass’n, 500 U.S. 507
                    (1991) ............................................................... 34,35
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 13 of 76 PageID #: 242




                                                        v
                                                                                     Page(s)
                 Locke v. Karass, 555 U.S. 207 (2009) .......................... 7
                 Minnesota State Bd. for Cmty. Colls. v. Knight,
                   465 U.S. 271 (1983) .............................................. 21
                 Nat’l Aeronautics & Space Admin. v. Nelson,
                   562 U.S. 134 (2011) .............................................. 31
                 National League of Cities v. Usery, 426 U.S. 833
                   (1976) .................................................................... 17
                 Navy Charleston Naval Shipyard v. Federal
                   Labor Relations Auth., 885 F.2d 185 (4th Cir.
                   1989) ..................................................................... 26
                 New State Ice Co. v. Liebmann, 285 U.S. 262
                   (1932) .................................................................... 33
                 Oil Workers v. Mobil Oil Corp., 426 U.S. 407
                    (1976) .................................................................... 25
                 Public Workers v. Mitchell, 330 U.S. 75 (1947) ........ 32
                 Railway Clerks v. Allen, 373 U.S. 113 (1963) ............. 5
                 Railway Employees’ Department v. Hanson, 351
                    U.S. 225 (1956) ....................................................... 5
                 Shelby County v. Holder, 133 S. Ct. 2612 (2013) ....... 3
                 United States v. International Bus. Machs.
                   Corp., 517 U.S. 843 (1996) ................................... 11
                 Waters v. Churchill, 511 U.S. 661 (1994) ............ 31,32
                 Laws
                 Federal
                 Ch. 1220, 64 Stat. 1238 (1951) .................................... 4
                 5 U.S.C.
                    § 7106(a)(1) ........................................................... 26
                    § 7131 .................................................................... 26
                 29 U.S.C. §§ 151-169 ................................................... 4
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 14 of 76 PageID #: 243




                                                        vi
                                                                                      Page(s)
                 45 U.S.C. § 151 et seq. ................................................. 3
                 State
                 Del. Code tit. 19, § 1301 ............................................ 17
                 Fla. Stat. § 447.201 .................................................... 17
                 Ill. Comp. Stat.
                      ch. 5, 315/2 ............................................................ 13
                      ch. 5, 315/6 .............................................................. 8
                 Iowa Code § 20.1 ........................................................ 17
                 Kansas Stat. § 75-4321 .............................................. 17
                 Mich. Comp. Laws § 423.210 .................................... 26
                 N.Y. Civ. Serv. Law § 200 ......................................... 17
                 Neb. Revised Stat.
                   § 48-802................................................................. 17
                   § 81-1370............................................................... 17
                 Or. Rev. Stat. § 243.656............................................. 17
                 Vt. Stat. Ann., tit. 3, § 901 ........................................ 18
                 Wis. Stat.
                   § 111.81 ................................................................. 26
                   § 111.85 ................................................................. 27
                   § 111.845 ............................................................... 27
                 Miscellaneous Authorities
                 AFSCME, Steward Handbook (2013), at
                   https://tinyurl.com/AFSCME-StewardHandbook ... 20
                 Atlanta Buses Running Again, N.Y. Times, June
                    25, 1950, at 50 ...................................................... 15
                 Bus Strike Imperils Chicago’s Transit, N.Y.
                   Times, Aug. 26, 1968, at 25 ................................. 15
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 15 of 76 PageID #: 244




                                                       vii
                                                                                     Page(s)
                 Chapman & Cutler, LLP, Primer on Municipal
                   Debt Adjustment—Chapter 9: The Last Resort
                   for Financially Distressed Municipalities
                   (2012), at https://tinyurl.com/ChapmanCutler ... 28
                 Clark, Paul, The Role of the Steward in Shaping
                    Union Member Attitudes toward the
                    Grievance Procedure, 13 Lab. Stud. J. 3 (Fall
                    1988) ..................................................................... 20
                 Connecticut Interim Comm’n to Study Collective
                   Bargaining by Municipalities, Final Report
                   (1965) .................................................................... 18
                 Cooke, Louise, Workers’ Unrest Interrupts
                    Municipal Service, St. Petersburg Times,
                    July 15, 1974, at 4-A ............................................ 16
                 Currie, Janet, & Sheena McConnell, The Impact
                   of Collective-Bargaining Legislation on
                   Disputes in the U.S. Public Sector: No
                   Legislation May Be the Worst Legislation, 37
                   J.L. & Econ. 519 (1994) ........................................ 19
                 Derber, Milton, Labor-Management Policy for
                   Public Employees in Illinois: The Experience
                   of the Governor’s Commission, 1966-1967, 21
                   Indus. & Lab. Rel. Rev. 541 (1968) ...................... 18
                 Donovan, Ronald, Administering the Taylor Law
                   (1990) .................................................................... 16
                 Edwards, Harry, The Emerging Duty to Bargain
                   in the Public Sector, 71 Mich. L. Rev. 885
                   (1973) .................................................................... 18
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 16 of 76 PageID #: 245




                                                       viii
                 Evans, Sydney, et al., How Stockton Went Bust:
                   A California City’s Decade of Policies and the
                   Financial Crisis That Followed (Cal.
                   Common Sense Report June 2012), at
                   http://uscommonsense.org/pdf/12.pdf .................. 29
                 Fragrant Days in Fun City, Time, Feb. 16, 1968,
                    at 33 ...................................................................... 16
                 Franklin, Ben, Troopers Patrol Baltimore to Bar
                    Renewed Unrest, N.Y. Times, July 13, 1974,
                    at 1 ........................................................................ 14
                 Freeman, Joshua, Working-Class New York: Life
                    and Labor Since World War II (2001) ................. 16
                 Freeman, Richard, & James Medoff, What Do
                    Unions Do? (1984) ........................................... 19,21
                 Gordon, Tracy, et al., Exuberance & Municipal
                    Bankruptcy: A Case Study of San Bernardino,
                    Stockton & Vallejo, CA (Goldman Sch. Pub.
                    Pol’y Working Paper Series May 2017 draft),
                    at https://tinyurl.com/Gordon-Exuberance.......... 29
                 Herman, E. Edward, Collective Bargaining and
                   Labor Relations (2d ed. 1987) .............................. 21
                 Herman, E. Edward, Collective Bargaining and
                   Labor Relations (3d ed. 1992) .............................. 21
                 Horowitz, Morris, Collective Bargaining in the
                   Public Sector (1994) ............................................. 13
                 Kearney, Richard, Labor Relations in the Public
                   Sector (3d ed. 2001) ......................................... 13,26
                 Kearney, Richard, & Patrice Mareschal, Labor
                   Relations in the Public Sector (5th ed.
                   2014) ........................................................... 24,27,28
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 17 of 76 PageID #: 246




                                                        ix
                 Keefe, Jeffrey, On Friedrichs v. California
                   Teachers Association: The Inextricable Links
                   Between Exclusive Representation, Agency Fees,
                   and the Duty of Fair Representation (Econ.
                   Pol’y Inst. Briefing Paper No. 411, 2015), at
                   www.epi.org/files/pdf/94942.pdf .......................... 24
                 Lewin, David, et al., Getting it Right: Empirical
                   Evidence and Policy Implications from
                   Research on Public-Sector Unionism and
                   Collective Bargaining (Mar. 16, 2011), at
                   papers.ssrn.com/sol3/papers.cfm?abstract_id
                   =1792942 ......................................................... 13,22
                 Maryland Dep’t of Labor, Licensing &
                   Regulation, Collective Bargaining for
                   Maryland Public Employees: A Review of
                   Policy Issues and Options (1996) ............... 14,18,24
                 Massachusetts Legis. Research Council, Report
                   Relative to Collective Bargaining and Local
                   Government Employees (1969) ............................ 18
                 Michigan Advisory Comm. Pub. Emp. Relations,
                    Report to Governor (1967), reprinted in Gov’t
                    Emp. Relations Report, No. 181 (Feb. 28,
                    1967) ..................................................................... 18
                 Miller, Glen, & Ned Rosen, Members’ Attitudes
                    Toward the Shop Steward, 10 Indus. & Lab.
                    Rel. Rev. 516 (1957) ............................................. 20
                 New Jersey Pub. & Sch. Emps.’ Grievance
                   Procedure Study Comm’n, Final Report
                   (1968) .................................................................... 18
                 New York Div. of Budget, Budget Report for S.
                   6835, reprinted in Bill Jacket for ch. 677
                   (1977) ...................................................................... 8
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 18 of 76 PageID #: 247




                                                      x
                 New York Governor’s Comm. on Pub. Emp.
                   Relations, Final Report (1966) ................... 13,17,19
                 Niquette, Mark, Walker’s Bill Gives Wisconsin
                    Police a Pass on Pension Payments,
                    Bloomberg (Feb. 25, 2011), at
                    https://tinyurl.com/Niquette-WiscPolice ............. 27
                 Pennsylvania Governor’s Comm’n to Revise the
                    Pub. Emp. Law, Report and
                    Recommendations (1968) ................................ 13,19
                 Perlmutter, Emanuel, Welfare Strike Due in
                    City Today Inspite of Writ, N.Y. Times, Jan.
                    4, 1965, at 1 .......................................................... 16
                 Pew Charitable Trusts, The State Role in Local
                   Government Financial Distress (July 2013),
                   at https://tinyurl.com/Pew-StateRole .................. 29
                 Smith, Russell, State and Local Advisory
                   Reports on Public Employment Labor
                   Legislation: A Comparative Analysis, 67
                   Mich. L. Rev. 891 (1969) ...................................... 18
                 Snow, Carlton, & Elliot Abramson, The Dual
                    Role of the Union Steward: A Problem in
                    Labor-Management Relations, 33 Syracuse
                    L. Rev. 795 (1982)................................................. 20
                 Stetson, Damon, Fourth Hospital Moves
                    Patients, N.Y. Times, Nov. 23, 1968, at 1 ............ 16
                 Strike Halts Most Public Transit Runs in
                    Philadelphia, N.Y. Times, Mar. 26, 1977, at 8 ... 15
                 Strike’s Bitter End, Time, Nov. 29, 1968, at 97 ........ 15
                 Sullivan, Joseph, Mediators Seek to Settle
                    Newark Sanitation Strike, N.Y. Times, Dec.
                    29, 1976, at 55 ...................................................... 16
                 Transit Strike, N.Y. Times, Jan. 5, 1966, at 33 ........ 15
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 19 of 76 PageID #: 248




                                                     xi
                 Transit Workers Strike Los Angeles Area Bus
                    System, N.Y. Times, Aug. 27, 1979, at A15 ......... 15
                 Turbeville, Wallace, The Detroit Bankruptcy
                   (Dēmos Rep. 2013), at http://www.demos.org/
                   sites/default/files/publications/Detroit_Bankr
                   uptcy-Demos.pdf ................................................... 29
                 U.S. Dep’t of Labor Task Force on Excellence in
                    State and Local Government through Labor-
                    Management Cooperation, Working Together
                    for Public Service: Final Report (1996), at
                    http://digitalcommons.ilr.cornell.edu/key_wor
                    kplace/252/ ...................................................... 21,22
                 U.S. Office of Pers. Mgmt., Official Time Usage in
                    the Federal Government, Fiscal Year 2014 (2017),
                    at https://tinyurl.com/OPMTimeUsageFY2014 ..... 26
                 Whiteside, Sally, Robert Vogt, & Sherryl Scott,
                   Illinois Public Labor Relations Laws: A
                   Commentary and Analysis, 60 Chi.-Kent L.
                   Rev. 883 (1984) ....................................................... 8
                 Ziskind, David, One Thousand Strikes of
                    Government Employees (1940) ........................ 13,16
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 20 of 76 PageID #: 249




                        INTEREST OF THE AMICI STATES
                     Every day, millions of state and local government
                 employees across the country perform varied functions
                 in the service of varied communities. There is no one-
                 size-fits-all approach for the government employers
                 tasked with managing them. What works to attract
                 and retain police officers in a small rural community
                 is vastly different from what is required to attract and
                 retain sanitation workers in a large urban area, or
                 public school teachers in the suburbs.
                     Accordingly, this Court has long recognized that
                 States’ judgments about how best to manage their
                 workforces warrant deference. See Abood v. Detroit
                 Board of Education, 431 U.S. 209 (1977). Abood held
                 in relevant part that States may permit collective-
                 bargaining arrangements under which state and local
                 government employees who are represented by a
                 union—including those employees who decline to
                 become union members—may be charged an “agency
                 fee” to cover the costs of the workplace services
                 provided by the union. Id. at 221-22. In that context,
                 the government is acting as an employer, and the
                 Court has long recognized that the First Amendment
                 permits government employers to adopt reasonable
                 workforce-management policies to promote efficient
                 and effective operation of the public sector workplace,
                 see, e.g., Garcetti v. Ceballos, 547 U.S. 410, 417-20
                 (2006).
                     This amicus brief is filed on behalf of the States of
                 New York, Alaska, Connecticut, Delaware, Hawaii,
                 Iowa, Kentucky, Maine, Maryland, Massachusetts,
                 Minnesota, New Mexico, New Jersey, North Carolina,
                 Oregon, Pennsylvania, Rhode Island, Vermont,
                 Virginia, and Washington, and the District of
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 21 of 76 PageID #: 250




                                                  2
                 Columbia.1 Amici States employ a wide range of
                 different approaches for managing their workforces,
                 but all have a significant interest in preserving the
                 flexibility to structure public-sector labor relations
                 that Abood allows.

                      As Abood recognized, the task of balancing the
                 potentially divergent interests of public employers,
                 public employees, and the public is delicate and diffi-
                 cult. And the stakes are high. In the decades before
                 Abood, many States faced paralyzing public-sector
                 strikes and labor unrest that jeopardized public order
                 and safety. The relative success of state labor-relations
                 systems in preserving public-sector labor peace should
                 not be mistaken for evidence that the leeway afforded
                 by Abood is no longer needed. To the contrary, that
                 success is evidence that Abood works because it
                 confirms that states and local governments have used
                 the flexibility allowed by Abood to adopt policies best
                 tailored to meet their needs in achieving labor peace.
                 That flexibility is no less critical today than when
                 Abood was decided. Now, as before, labor peace
                 secures the uninterrupted function of government
                 itself and is a necessary precondition for the secure
                 and effective provision of government services.
                     Amici States also have a substantial interest in
                 avoiding the vast disruption in state and local labor
                 relations that would occur if the Court were now to
                 overrule Abood’s approval of public-sector collective-
                 bargaining arrangements utilizing agency-fee rules.
                 That ruling is the foundation for thousands of contracts


                     1 The District of Columbia is not a State, but possesses a
                 strong interest in this matter similar to those of the States. It is
                 included in this brief’s references to “Amici States.”
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 22 of 76 PageID #: 251




                                            3
                 involving millions of public employees in twenty-three
                 States and the District of Columbia.
                     Abood is permissive, not mandatory. Voters and
                 elected officials in each State—including the States
                 that support petitioner here—remain free to decide
                 what policies should apply in public-sector labor
                 relations for their communities. Petitioner and his
                 amici should not be permitted to constrain those
                 options by constitutionalizing a single approach to
                 public-sector labor relations for all state and local
                 governments nationwide. As this Court has
                 recognized, the Constitution permits States “broad
                 autonomy in structuring their governments” out of
                 respect for the “‘integrity, dignity, and residual
                 sovereignty of the States’” and to “‘secure[] to citizens
                 the liberties that derive from diffusion of sovereign
                 power.’” Shelby County v. Holder, 133 S. Ct. 2612,
                 2623 (2013) (quoting Bond v. United States, 564 U.S.
                 211, 221 (2011)).

                            STATEMENT OF THE CASE

                     A. This Court’s Longstanding Recognition
                        That Private Employers May Require
                        Employees to Fund the Workplace-
                        Related Activities of a Union Designated
                        to Act as Their Exclusive Representative
                      Labor-relations law in the United States has long
                 been based on a model of exclusive representation
                 accompanied by agency-fee authorization. The first
                 federal law guaranteeing workers the right to
                 organize was the Railway Labor Act (RLA), 45 U.S.C.
                 § 151 et seq. Enacted in 1926 after decades of labor
                 unrest in the railroad industry, the RLA enabled
                 railroad workers to select a union that would serve as
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 23 of 76 PageID #: 252




                                           4
                 their exclusive representative in dealing with
                 management, and imposed a corresponding duty of
                 fair-representation on the union to represent all
                 employees in good faith and without discrimination.
                 See Burlington N. R.R. Co. v. Maintenance of Way
                 Employees, 481 U.S. 429, 444 (1987); International
                 Ass’n of Machinists v. Street, 367 U.S. 740, 750-60
                 (1961). The RLA was later expanded to specifically
                 authorize “union-shop” arrangements that required
                 employees to join the union designated as their
                 exclusive-bargaining representative and to pay an
                 “agency fee,” as a condition of continued employment.
                 See Ch. 1220, 64 Stat. 1238 (1951) (amending 45
                 U.S.C. § 152).
                     Congress adopted a similar model in enacting the
                 much broader National Labor Relations Act (NLRA),
                 29 U.S.C. §§ 151-169, the federal statute that
                 comprehensively regulates labor relations for most
                 employees in the private sector. As with the RLA,
                 Congress sought to end labor strife and to reduce the
                 need for labor strikes by encouraging collective
                 bargaining. And Congress once again identified
                 exclusive-representation collective bargaining as the
                 best model for achieving labor peace. See First Nat’l
                 Maint. Corp. v. NLRB, 452 U.S. 666, 674-75 (1981).
                 The NLRA also authorized “agency shop” agreements
                 that permitted employees to choose not to join the
                 union that represented them, but required all
                 represented employees to pay fees to the union for the
                 collective-bargaining assistance and other workplace-
                 related services that those employees received. See
                 Communications Workers of Am. v. Beck, 487 U.S.
                 735, 738 & 744-45 (1988).
                   In a series of decisions beginning with Railway
                 Employees’ Department v. Hanson, this Court construed
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 24 of 76 PageID #: 253




                                             5
                 the “union shop” and “agency shop” provisions of the
                 RLA and NLRA as requiring only financial support for
                 an employee-selected union, not compelled union
                 membership by objecting employees. 351 U.S. 225, 238
                 (1956). This Court also determined that compulsory
                 fees must be limited to compensating the union for
                 actual collective bargaining and related activities, and
                 could not be used to fund unrelated political lobbying.
                 With those limits in place, the Court rejected claims
                 that the First Amendment prohibited government
                 legislation authorizing unions to impose a mandatory
                 financial obligation on represented employees who
                 chose not to join the union, to defray the union’s costs
                 for collective bargaining and other workplace-related
                 activities germane to labor-management relations.
                 See Railway Clerks v. Allen, 373 U.S. 113 (1963);
                 Street, 367 U.S. at 749.

                     B. This Court’s Determination in Abood That
                        States May Adopt Labor-Management
                        Policies Similar to Those That Have
                        Proved Effective in the Private Sector
                     In Abood, this Court recognized the important
                 state interest in avoiding labor strife that could disrupt
                 government operations and programs. The Court
                 confirmed that States, acting as employers, should not
                 be deprived of the ability to pursue labor peace and
                 stability in the public workforce by adopting labor-
                 management policies—such as exclusive-representa-
                 tion collective-bargaining funded through agency-
                 fees—that federal law has long allowed private
                 employers to utilize. See 431 U.S. at 229-33.
                     Abood involved a First Amendment challenge to a
                 Michigan statute that authorized collective bargain-
                 ing for local public school teachers under the same
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 25 of 76 PageID #: 254




                                             6
                 exclusive-representation, agency-fee model authorized
                 by federal law for the private sector. Id. at 212-14, 223-
                 24. This Court, in rejecting that challenge, noted that
                 government entities have a strong interest in
                 providing for exclusive representation in light of “[t]he
                 confusion and conflict that could arise” if government
                 employers had to reach multiple, potentially varying
                 agreements with different unions. Id. at 224; see id. at
                 220. And the Court further observed that the union’s
                 “tasks of negotiating and administering a collective-
                 bargaining agreement . . . often entail expenditure of
                 much time and money.” Id. at 221. The Court
                 recognized that agency fees address the inherent “free
                 rider” problem created by exclusive representation:
                 that is, employees who are guaranteed union repre-
                 sentation may decline to share in the costs incurred by
                 the union, creating the risk that unions will be under-
                 funded and unable to fulfill their intended duties. Id.
                 at 221-22.
                     Abood      acknowledged       that     public-sector
                 unionization was controversial as a policy matter and
                 that there was widespread debate and disagreement
                 about the utility of adopting private-sector models to
                 manage public-sector workplaces. Id. at 224-25, 229.
                 Partly for that reason, Abood deferred to state
                 judgments about appropriate workforce policies to
                 achieve stable public-sector labor relations. The Court
                 noted that the “‘ingredients’” of labor peace and
                 stability were too numerous, complex, and context-
                 dependent for judges to second-guess the wisdom of
                 particular state choices. Id. at 225 n.20 (quoting
                 Hanson, 351 U.S. at 233-34).
                     Abood and multiple later cases establish that the
                 First Amendment permits agency fees to be imposed
                 on public employees who do not wish to join the union
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 26 of 76 PageID #: 255




                                                7
                 designated as their exclusive representative, so long
                 as objecting employees are not charged for political or
                 ideological activities unrelated to the union’s workplace
                 services. See, e.g., Locke v. Karass, 555 U.S. 207, 213
                 (2009); see also Knox v. Service Emps. Int’l Union, 567
                 U.S. 298, 302 (2012). To be sure, the Court has conclu-
                 ded that a State’s desire to secure labor peace and
                 prevent free-riding may not justify the imposition of
                 an agency-fee requirement on persons who are not
                 “full-fledged public employees.” Harris v. Quinn,
                 134 S. Ct. 2618, 2638 (2014). But the Court has
                 recognized that different considerations are implica-
                 ted when a State—acting in its capacity as an
                 employer—devises rules for managing its own
                 workers. Id. at 2634.

                     C. Abood’s Centrality to Public-Sector
                        Workforce Management
                     Abood’s framework is now central to state labor
                 law. See Appendix, Survey of State Statutory
                 Authority for Public-Sector Collective Bargaining by
                 Exclusive Representative. Forty-one States, the
                 District of Columbia, and Puerto Rico authorize collec-
                 tive bargaining for at least some public employees,
                 and all adopt the federal model of exclusive represen-
                 tation.2 Twenty-three States and the District of
                 Columbia also authorize agency fees (also known as

                     2  These States are Alaska, Arkansas, California,
                 Connecticut, Delaware, Florida, Georgia, Hawaii, Idaho, Illinois,
                 Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
                 Massachusetts, Michigan, Minnesota, Missouri, Montana,
                 Nebraska, Nevada, New Hampshire, New Jersey, New Mexico,
                 New York, North Dakota, Ohio, Oklahoma, Oregon,
                 Pennsylvania, Rhode Island, Texas, South Dakota, Utah,
                 Vermont, Washington, Wisconsin, and Wyoming. See Appendix.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 27 of 76 PageID #: 256




                                                  8
                 “fair share” fees) to provide a mechanism for ensuring
                 that represented employees contribute to the costs of
                 workplace-related services that their exclusive repre-
                 sentative provides. The majority of these statutes
                 make agency-fee requirements a permissible subject
                 of bargaining and authorize (but do not require)
                 agency-fee provisions as part of public-sector collective-
                 bargaining agreements.3 Many state agency-fee
                 statutes were enacted in specific reliance on Abood.4

                     D. Petitioner’s Challenge
                      Illinois law permits public employees to select a
                 union to act as their exclusive representative and
                 authorizes the union to negotiate the inclusion of an
                 agency-fee provision—called a “fair share” clause—in
                 its collective-bargaining agreement to cover “the costs
                 of the collective bargaining process, contract adminis-
                 tration and pursuing matters affecting wages, hours
                 and conditions of employment.” 5 Ill. Comp. Stat.
                 315/6(e); see also id. § 315/6(c). Petitioner Mark Janus
                 is employed by the State of Illinois in a bargaining unit
                 that is exclusively represented by Respondent AFSCME


                     3  These States are Alaska, California (for local and state
                 employees), Connecticut, Delaware, Hawaii, Illinois, Kentucky,
                 Maine, Maryland, Massachusetts, Minnesota, Missouri, Montana,
                 New Hampshire, New Jersey, New Mexico, New York, Ohio,
                 Oregon, Pennsylvania, Rhode Island, Vermont, and Washington,
                 and the District of Columbia. See Appendix.
                      4 See, e.g., N.Y. Div. of Budget, Budget Report for S. 6835, at

                 3, reprinted in Bill Jacket for ch. 677 (1977) (discussing Abood);
                 see also Sally Whiteside, Robert Vogt, & Sherryl Scott, Illinois
                 Public Labor Relations Laws: A Commentary and Analysis, 60
                 Chi.-Kent L. Rev. 883, 924 & n.264 (1984) (Illinois Public Labor
                 Relations Act was drafted by the Illinois Legislature to comport
                 with Abood).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 28 of 76 PageID #: 257




                                            9
                 Council 31; the collective bargaining agreement
                 covering his employment contains a fair-share clause
                 to help the union defray its costs of collective
                 bargaining and other workplace services. (Joint App’x
                 (“J.A.”) 68, 124.) Petitioner is not a member of the
                 union and objects to paying his fair-share fee because
                 he disagrees with the union’s “one-sided politicking for
                 only its point of view” and believes the union fails to
                 “appreciate the current fiscal crises in Illinois and
                 does not reflect his best interests or the interests of
                 Illinois citizens.” (J.A. 87.)

                            SUMMARY OF ARGUMENT
                     In the 1960s and 1970s, many States experienced
                 devastating public-sector work stoppages that
                 disrupted the delivery of critical government services.
                 In the wake of those disruptions, States reconsidered
                 how best to manage their public workforces to avoid
                 labor unrest. Many States adopted laws permitting
                 public employees to elect an exclusive representative;
                 some States also adopted laws permitting agency-fee
                 arrangements to ensure adequate funding for the
                 exclusive representative.
                     Abood permitted States flexibility to make these
                 judgments, and that flexibility should be preserved.
                 As Amici States’ experiences have shown, there is no
                 one-size-fits-all approach to managing the millions of
                 state and local public employees across the country.
                 For some public employers, the services of an exclusive
                 representative funded by agency fees may be unneces-
                 sary. For others, those services and the agency fees
                 that support them may be critically important to
                 ensure the delivery of core government services.
                 Jurisdictions can disagree about how best to achieve
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 29 of 76 PageID #: 258




                                               10
                 labor peace, and this Court should continue to respect
                 those judgments as it did in Abood.

                                         ARGUMENT

                    THE STATES HAVE A SIGNIFICANT AND
                   VALID INTEREST IN PRESERVING ABOOD
                      Abood recognized that States have a significant
                 and valid interest in being able to employ the models
                 of collective bargaining that have proved successful for
                 avoiding strikes in the private sector. And Abood
                 deferred to the judgments of States that have chosen
                 to permit use of the core elements of private-sector
                 collective bargaining––exclusive representation and
                 agency fees––to manage labor relations with state and
                 local government employees.
                     In the decades since Abood, States have relied
                 substantially on that decision when crafting their
                 public-sector labor-management systems. Petitioner’s
                 attack on Abood and its approval of public-sector
                 agency-fee rules threatens the labor-relations systems
                 of twenty-three States and the District of Columbia.5
                     Principles of stare decisis have special force where
                 States have relied on this Court’s precedent in
                 structuring their laws, because the resulting statutes
                 would be invalidated if the Court’s precedent is
                 overruled or altered. See, e.g., Bush v. Vera, 517 U.S.
                 952, 985-86 (1996) (plurality op.); Allied-Signal, Inc. v.
                 Director, Div. of Taxation, 504 U.S. 768, 785-86 (1992);
                 Hilton v. South Carolina Pub. Rys. Comm’n, 502 U.S.
                 197, 202-03 (1991). Here, the Abood rule is deeply


                     5   See supra n.2, and accompanying Appendix.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 30 of 76 PageID #: 259




                                            11
                 entrenched, and is the foundation for thousands of
                 contracts involving millions of public employees across
                 the Nation. Even in constitutional cases, the doctrine
                 of stare decisis carries such persuasive weight that
                 this Court has “always required . . . special justifica-
                 tion” for overruling settled precedent. See, e.g., United
                 States v. International Bus. Machs. Corp., 517 U.S.
                 843, 856 (1996) (quotation marks omitted).
                     Petitioner identifies no special justification for
                 overruling Abood. Rather, he bases his call to revisit
                 Abood on decisions declining to extend Abood’s
                 reasoning to new and different contexts. For example,
                 petitioner relies substantially on Knox v. Service
                 Employees International Union, which holds that the
                 First Amendment prohibits a union from charging the
                 non-members it represents in collective bargaining a
                 “special assessment or dues increase that is levied to
                 meet expenses that were not disclosed when the
                 amount of the regular assessment was set.” 567 U.S.
                 at 303; see also id. at 318, 322. Petitioner also relies
                 heavily on Harris v. Quinn, which holds that Abood’s
                 rationale does not apply where the government seeks
                 to impose an agency-fee requirement on persons who
                 are not “full-fledged public employees,” 134 S. Ct. at
                 2638. Neither of those decisions addresses the
                 different considerations that are implicated when a
                 State—in its capacity as an employer—devises
                 collective-bargaining rules for its own employees. See
                 Id. at 2634; Knox, 567 U.S. at 311-12.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 31 of 76 PageID #: 260




                                            12
                 I.   Agency Fees Are Important to Maintaining
                      the Labor-Management Model That Many
                      States Rely on to Ensure the Effective and
                      Efficient Provision of Services to the Public.
                      After confronting devastating public-sector work
                 stoppages that caused disruptions in critical govern-
                 ment services, many States decided to authorize
                 public-sector employees to select an exclusive union
                 representative, recognizing—as private-sector employ-
                 ers had long understood—that such a representative
                 could provide services in the workplace that would
                 minimize labor unrest. Many States also decided to
                 permit agency-fee arrangements to fund those services,
                 having determined that a secure funding source was
                 important to ensure the union’s ability to provide the
                 full range of contemplated workplace services. Even
                 some States that do not generally permit agency-fee
                 arrangements for public-sector unions—including
                 Michigan, which supports petitioner here—have made
                 exceptions for police and firefighter unions in recogni-
                 tion of the especially destructive nature of labor unrest
                 in those fields. These state experiences confirm that
                 exclusive representation supported by agency fees can
                 be an indispensable tool to protect the public from
                 harmful disruptions to government services and
                 programs, and foster efficiency in government
                 workplaces.

                      A. State Laws Authorizing Public-Sector
                         Collective Bargaining Were Adopted in
                         Response to Devastating Strikes and
                         Labor Unrest by State and Local
                         Government Employees.
                    Public-sector collective-bargaining laws were
                 enacted to protect the public from the harmful effects
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 32 of 76 PageID #: 261




                                                  13
                 of public-sector work stoppages and other disruptions
                 in government operations. See David Lewin et al.,
                 Getting it Right: Empirical Evidence and Policy
                 Implications from Research on Public-Sector Unionism
                 and Collective Bargaining 13 (Mar. 16, 2011).
                 Although strikes and other work disruptions by public
                 workers are now rare, they were common at the time
                 that the majority of States first adopted public-sector
                 collective-bargaining laws. See, e.g., David Ziskind,
                 One Thousand Strikes of Government Employees 187
                 (1940) (documenting 1,116 strikes by employees in all
                 sectors of government service through 1940). Much of
                 the labor unrest occurred because state and local
                 workers wanted “a greater voice” in determining the
                 terms of their employment, and lacked other means to
                 air grievances and settle disputes with management.
                 See N.Y. Governor’s Comm. on Pub. Emp. Relations,
                 Final Report 42, 55 (1966). States thus realized “that
                 protection of the public from strikes in the public
                 services requires the designation of other ways and
                 means for dealing with claims of public employees for
                 equitable treatment.” Id. at 9.6
                     Between 1965 and 1970, for example, there were
                 over 1,400 separate work-stoppages by state and local
                 public workers, involving well over a quarter million
                 employees. See Richard Kearney, Labor Relations in
                 the Public Sector 226-27 (3d ed. 2001); see also Morris

                      6 See also Pa. Governor’s Comm’n to Revise the Pub. Emp.

                 Law, Report and Recommendations 6 (1968) (concluding that the
                 “inability” of public employees to “bargain collectively has . . . led
                 to more friction and strikes than any other single cause”); 5 Ill.
                 Comp. Stat. 315/2 (declaring aim to establish “an alternate,
                 expeditious, equitable and effective procedure for the resolution
                 of labor disputes subject to approval procedures mandated by this
                 Act”).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 33 of 76 PageID #: 262




                                             14
                 Horowitz, Collective Bargaining in the Public Sector
                 115 (1994). In the 1960s, “strikes by public employees”
                 in New York alone were “too numerous to recall or
                 record”; they included “strikes by transit workers, fire-
                 men, sanitation employees, teachers, ferry workers,
                 [and] on other occasions, social workers, practical
                 nurses, city-employed lifeguards, doctors and public
                 health nurses, etc.” DiMaggio v. Brown, 19 N.Y.2d
                 283, 289 (1967).
                     Walkouts and other work stoppages occurred
                 despite state laws that directly prohibited public
                 employees from striking or punished them for doing
                 so. See, e.g., Association of Surrogates & Sup. Ct.
                 Reporters v. State, 78 N.Y.2d 143, 152-53 (1991)
                 (recounting New York’s historical experience). The
                 States found that direct prohibitions on strikes were
                 ineffective and difficult to enforce, and failed to address
                 the root causes of labor unrest. And it quickly became
                 clear that labor unrest in the public sector had the
                 potential to inflict vast public harm and disruption.
                    -   In Baltimore, a 1974 strike by police officers, jail
                        guards, and other municipal workers resulted
                        in widespread “looting, shooting, and rock-
                        throwing,” and “fires ran 150 percent above
                        normal.” See Md. Dep’t of Labor, Licensing &
                        Regulation, Collective Bargaining for Maryland
                        Public Employees: A Review of Policy Issues and
                        Options 5 (1996) (recounting 1974 strike). State
                        troopers had to patrol the streets to keep the
                        peace. See Ben Franklin, Troopers Patrol
                        Baltimore to Bar Renewed Unrest, N.Y. Times,
                        July 13, 1974, at 1.
                    -   In 1968, a series of public-school teacher
                        walkouts in New York City resulted in more
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 34 of 76 PageID #: 263




                                            15
                        than one million children being deprived of
                        education for thirty-six school days. Parents
                        had to physically occupy public schools to keep
                        the schools open. Many children were denied
                        key services provided through public schools.
                        For example, while the city typically provided
                        400,000 free daily lunches to schoolchildren,
                        only 160,000 were provided during the teacher
                        strikes. See Strike’s Bitter End, Time, Nov. 29,
                        1968, at 97.
                    -   Between 1940 and 1980, strikes by public
                        transport workers in Cleveland, Philadelphia,
                        Atlanta, Chicago, Los Angeles, and New York
                        City caused vast disruptions. See Atlanta Buses
                        Running Again, N.Y. Times, June 25, 1950, at
                        50 (Atlanta’s transit strike); Bus Strike Imperils
                        Chicago’s Transit, N.Y. Times, Aug. 26, 1968, at
                        25 (Chicago strike); Strike Halts Most Public
                        Transit Runs in Philadelphia, N.Y. Times, Mar.
                        26, 1977, at 8 (Philadelphia strike); Transit
                        Workers Strike Los Angeles Area Bus System,
                        N.Y. Times, Aug. 27, 1979, at A15 (Los Angeles
                        and Cleveland strikes). In 1966, private
                        businesses suffered over $100 million in losses
                        daily during a twelve-day transit strike in New
                        York City. See Transit Strike, N.Y. Times, Jan.
                        5, 1966, at 33. Moreover, because people could
                        not travel to hospitals to donate blood, the city’s
                        blood supply fell to a twenty-year low, causing
                        the postponement of nonemergency surgeries.
                        Id.
                    -   During this same period, multiple strikes by
                        sanitation workers caused uncollected trash to
                        pile up on city streets, threatening a serious
                        public-health emergency in many cities. See,
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 35 of 76 PageID #: 264




                                           16
                        e.g., Fragrant Days in Fun City, Time, Feb. 16,
                        1968, at 33; see also Joseph Sullivan, Mediators
                        Seek to Settle Newark Sanitation Strike, N.Y.
                        Times, Dec. 29, 1976, at 55 (discussing strike in
                        Newark, N.J.); Ziskind, supra, at 91-94 (recount-
                        ing strikes by sanitation workers across the
                        country).
                    -   In 1965, a strike by 8000 welfare workers in
                        New York City forced two-thirds of the city’s
                        welfare centers to close for twenty-eight days
                        and led to the interruption of services to more
                        than 500,000 welfare recipients, many of whom
                        were children or elderly. See Joshua Freeman,
                        Working-Class New York: Life and Labor Since
                        World War II 205-06 (2001); see also Emanuel
                        Perlmutter, Welfare Strike Due in City Today
                        Inspite of Writ, N.Y. Times, Jan. 4, 1965, at 1.
                    -   Strikes by workers at state mental hospitals
                        also interrupted critical care for patients with
                        mental illness. In 1968, a strike by mental-
                        health workers at four state-run hospitals in
                        New York forced patients to be sent home and
                        led to a reduction in psychiatric treatment and
                        rehabilitation services. See Ronald Donovan,
                        Administering the Taylor Law 89-90 (1990);
                        Damon Stetson, Fourth Hospital Moves
                        Patients, N.Y. Times, Nov. 23, 1968, at 1. Care
                        was likewise interrupted in Ohio in 1974 when
                        half of the workers at the State’s mental
                        hospitals went on strike. See Louise Cooke,
                        Workers’ Unrest Interrupts Municipal Service,
                        St. Petersburg Times, July 15, 1974, at 4-A.
                    As these examples illustrate, the harm of
                 unresolved public-sector labor disputes can be
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 36 of 76 PageID #: 265




                                                17
                 catastrophic. Public services such as police and fire
                 protection, sanitation, and public-health tend to be
                 provided uniquely by state and local governments, and
                 the absence of those services threatens serious
                 irreparable harm to the public. See National League of
                 Cities v. Usery, 426 U.S. 833, 851 (1976), overruled on
                 other grounds, Garcia v. San Antonio Metro. Transit
                 Auth., 469 U.S. 528 (1985). Even where private substi-
                 tutes exist, state and local programs are often made
                 available at no cost (such as public education) or are
                 heavily subsidized (such as public transportation). As
                 a result, disruption of these services especially
                 threatens the most vulnerable citizens—low-income
                 persons or those who have a special need for
                 government support. The harms of public-sector labor
                 breakdowns are thus difficult to predict or to control,
                 and even short-term disruptions in particular services
                 can have vast social and economic spillover effects.

                     B. In Responding to These Crises, States
                        Looked to the Labor-Management Model
                        That Had Already Proven Effective in the
                        Private Sector under Federal Labor Law.
                     In the wake of these work stoppages, States sought
                 to implement workforce-management strategies that
                 would minimize the potential for interruption of
                 government services.7 See, e.g., N.Y. Governor’s

                     7  See, e.g., Del. Code tit. 19, § 1301 (collective-bargaining
                 system for public employees is designed “to protect the public by
                 assuring the orderly and uninterrupted operations and
                 functions” of government); Fla. Stat. § 447.201 (same); Iowa Code
                 § 20.1 (same); Kansas Stat. § 75-4321(3) (same); Neb. Revised
                 Stat. §§ 48-802, 81-1370 (same); N.Y. Civ. Serv. Law § 200
                 (same); Or. Rev. Stat. § 243.656(3) (permitting collective
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 37 of 76 PageID #: 266




                                                 18
                 Comm., supra, at 9, 42. In undertaking this task,
                 States understandably sought guidance in solutions
                 that had already proven effective in minimizing labor
                 unrest in the private sector—that is, by permitting
                 employees to select an exclusive representative to deal
                 with management.8 In fact, nearly every State has
                 adopted the exclusive-representation model that
                 Congress permitted for private employees. See
                 Appendix. Many States did so only after careful study
                 by expert commissions charged with examining the
                 underlying reasons for public-sector labor unrest and
                 devising appropriate solutions.9

                 bargaining safeguards “the public from injury, impairment and
                 interruptions of necessary services, and removes certain recog-
                 nized sources of strife and unrest”); Vt. Stat. Ann., tit. 3, § 901
                 (state employees’ labor relations act aims “to protect the rights of
                 the public in connection with labor disputes”).
                      8 See, e.g., Harry Edwards, The Emerging Duty to Bargain in

                 the Public Sector, 71 Mich. L. Rev. 885, 932 (1973) (noting
                 “accelerating” trend among States towards using “private sector
                 principles to guide the development of labor relations in the
                 public sector”); Russell Smith, State and Local Advisory Reports
                 on Public Employment Labor Legislation: A Comparative
                 Analysis, 67 Mich. L. Rev. 891, 897, 899, 901, 904 (1969) (noting
                 that various state commissions relied on NLRA and other
                 private-sector models in offering recommendations for public-
                 sector labor relations policy in the State).
                      9 See, e.g., Milton Derber, Labor-Management Policy for

                 Public Employees in Illinois: The Experience of the Governor’s
                 Commission, 1966-1967, 21 Indus. & Lab. Rel. Rev. 541, 549
                 (1968); see also Conn. Interim Comm’n to Study Collective
                 Bargaining by Municipalities, Final Report 7-8 (1965); Md. Dep’t
                 of Labor, supra, at 3-6; Mass. Legis. Research Council, Report
                 Relative to Collective Bargaining and Local Government
                 Employees 8-11 (1969); Mich. Advisory Comm. Pub. Emp.
                 Relations, Report to Governor (1967), reprinted in Gov’t Emp.
                 Relations Report, No. 181 (Feb. 28, 1967); N.J. Pub. & Sch.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 38 of 76 PageID #: 267




                                               19
                          1. An exclusive representative can
                             provide services in the workplace
                             that reduce labor unrest and yield
                             other benefits for employers.
                     As in the private sector, exclusive representation
                 can advance a public employer’s interest in maintain-
                 ing workforce stability by providing services to
                 workers that minimize labor unrest. One such service,
                 of course, is collective bargaining. Giving workers a
                 voice in the agreement that will govern the terms and
                 conditions of their employment reduces the likelihood
                 that they will resort to strikes and work stoppages to
                 achieve their demands.10 Another such service is
                 “grievance adjustment.” See Abood, 431 U.S. at 225-
                 26. Grievance systems vary among workplaces, but
                 the exclusive representative’s central role in
                 administering those systems does not. The union’s
                 involvement begins before any grievance is filed, by
                 communicating directly with workers about their
                 concerns in the workplace. The union-trained shop
                 steward, who typically fills this role, thus “plays a
                 vital role in effecting peaceful union-management
                 relations” by serving as “a front-line troubleshooter.”


                 Emps.’ Grievance Procedure Study Comm’n, Final Report 6, 15-
                 17 (1968); N.Y. Governor’s Comm., supra, at 34-35, 41-42; Pa.
                 Governor’s Comm., supra, at ii, 1.
                      10 See, e.g., Janet Currie & Sheena McConnell, The Impact

                 of Collective-Bargaining Legislation on Disputes in the U.S.
                 Public Sector: No Legislation May Be the Worst Legislation, 37
                 J.L. & Econ. 519, 530 (1994) (finding strike incidence highest
                 where parties have “neither a duty to bargain nor dispute-
                 resolution procedures”); Richard Freeman & James Medoff, What
                 Do Unions Do?, at 7-10 (1984) (articulating “voice” function of
                 union representation).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 39 of 76 PageID #: 268




                                               20
                 Carlton Snow & Elliot Abramson, The Dual Role of the
                 Union Steward: A Problem in Labor-Management
                 Relations, 33 Syracuse L. Rev. 795, 795 (1982). The
                 steward investigates worker complaints, organizes
                 and documents them, and then initially presents
                 worker grievances to management. See AFSCME,
                 Steward Handbook 21-39 (2013).11 The union also
                 typically provides representation throughout the
                 grievance process. Professional union staff appear
                 with the worker for meetings with management and
                 prepare written submissions and oral presentation on
                 the worker’s behalf. If the dispute proceeds to formal
                 arbitration or judicial proceedings, the union represen-
                 tative provides services similar to those that an
                 attorney would provide in traditional civil litigation.
                     Union participation in the grievance process is an
                 obvious benefit to workers. It increases the likelihood
                 of a positive outcome, relieves the worker of a signifi-
                 cant financial burden, and provides support through
                 what can be a stressful experience.
                     But States’ experiences show that a union’s
                 participation in grievance adjustment is also a signifi-
                 cant benefit for employers. The existence of an
                 advocate for workers who is independent of manage-
                 ment means that workers are likely to communicate
                 their concerns more freely, which advances organiza-
                 tional efficiency by reducing employee turnover and


                      11 See also Paul Clark, The Role of the Steward in Shaping

                 Union Member Attitudes toward the Grievance Procedure, 13 Lab.
                 Stud. J. 3, 3-6 (Fall 1988); Glenn Miller & Ned Rosen, Members’
                 Attitudes Toward the Shop Steward, 10 Indus. & Lab. Rel. Rev.
                 516, 517 (1957) (noting steward’s responsibility to “convey
                 information to the members” and to convey “to the officers the
                 attitudes and point of view of members”).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 40 of 76 PageID #: 269




                                                21
                 promoting workplace productivity. See Freeman &
                 Medoff, supra, at 103-07, 169; see also E. Edward
                 Herman, Collective Bargaining and Labor Relations
                 283-86 (3d ed. 1992). Employers benefit from facing a
                 single advocate, whose experience with the workplace
                 and institutional knowledge of the collective-
                 bargaining agreement help facilitate timely and
                 satisfactory dispute resolution. And by serving as the
                 gatekeeper for worker disputes, a union alleviates the
                 administrative burden of organizing, prioritizing, and
                 raising issues in the workplace that would otherwise
                 fall to the employer.
                     In addition to its role in the grievance process, an
                 exclusive representative provides important services
                 to workers and employers alike through its day-to-day
                 administration of the collective-bargaining agreement.
                 This may sometimes occur through formal means,
                 such as by participating in joint labor-management
                 committees formed under the auspices of a collective-
                 bargaining agreement. (E.g., J.A. 143-144.) In the
                 experience of many States, such committees are an
                 important and effective tool for improving public
                 services. See, e.g., U.S. Dep’t of Labor Task Force on
                 Excellence in State and Local Government through
                 Labor-Management Cooperation, Working Together
                 for Public Service: Final Report, i, 2 (1996) (“Task
                 Force Report”).12 For instance, in Connecticut, a labor-
                 management committee created a workplace safety

                      12 See also E. Edward Herman, Collective Bargaining and

                 Labor Relations 311-12 (2d ed. 1987); Freeman & Medoff, supra,
                 at 169; Minnesota State Bd. for Cmty. Colls. v. Knight, 465 U.S.
                 271, 291-92 (1983) (recognizing state’s “legitimate interest” in
                 system of exclusive representation because it ensures that
                 decisions by public employers will be based on “majority view” of
                 its employees).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 41 of 76 PageID #: 270




                                           22
                 program that reduced workers’ compensation expenses
                 by five-million dollars through a forty-percent
                 reduction in workplace injuries. Id. at 15. In Seattle,
                 municipal government officials and a union of public-
                 employee sewer workers worked collaboratively to
                 identify a number of significant cost savings in the
                 maintenance and repair of the City’s underground
                 transit tunnel, allowing the city to achieve concrete
                 cost savings while also improving the quality of its
                 transportation infrastructure. Id. at 19-20. And in
                 New York City, local government and the sanitation
                 workers’ union negotiated to reduce the number of
                 sanitation workers operating a sanitation truck,
                 permitting the city to lower its labor costs by adopting
                 cost-saving technologies. Lewin, supra, at 17. Indeed,
                 particularly when faced with a looming economic
                 crisis, government and unions have worked together
                 to develop solutions that are mutually beneficial and
                 ensure the continued provision of indispensable
                 government services.
                      Administering the collective-bargaining agreement
                 also involves a full range of informal services that the
                 union provides in the workplace every day. These
                 services include core human-resource functions like:
                 (i) advising employees about their pay, benefits, or
                 other contract rights, through published union
                 bulletins and in in-person meetings; (ii) communi-
                 cating with management to resolve errors in the
                 processing of employee benefits, such as incorrect
                 payroll deductions, leave accruals, or medical benefits
                 reimbursements; (iii) reviewing management’s day-to-
                 day personnel decisions, such as setting shift schedules
                 and granting leave requests, for compliance with the
                 collective-bargaining agreement; and (iv) coordinating
                 workplace inspections and worker health and safety
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 42 of 76 PageID #: 271




                                           23
                 trainings mandated by law or the collective-
                 bargaining agreement. The union’s informal support
                 of workers in the workplace plays an important role in
                 improving their day-to-day experience and reducing
                 the possibility that daily resentments will metastasize
                 into full-scale labor unrest.

                        2. Many States have determined that
                           agency fees help them secure the full
                           benefits of exclusive representation.
                      In sum, an exclusive representative provides a
                 wealth of services beyond contract bargaining, and a
                 public employer could rationally conclude that those
                 services can be an important ingredient in minimizing
                 labor unrest and assuring a stable and effective public
                 workforce. To ensure that an exclusive representative
                 is able to provide its services in the workplace, many
                 States’ laws permit public employers—state or local—
                 to include agency-fee arrangements in their collective-
                 bargaining agreements. See Appendix. These laws
                 typically do not require any public employee to pay an
                 agency fee, or require any public employer to include
                 an agency-fee arrangement in its contracts. Rather,
                 States that have enacted such measures have decided
                 to give government employers the flexibility to make
                 that choice based on their own circumstances.
                     As those States have recognized, agency fees can
                 be important to developing a collaborative labor-
                 management relationship that promotes labor peace
                 and ensures the delivery of high-quality services.
                 First, agency fees are an effective way to address the
                 free-rider problem long recognized to exist in this
                 context. See, e.g., Street, 367 U.S. at 765-66.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 43 of 76 PageID #: 272




                                                24
                      A union needs significant resources to provide the
                 full range of workplace services that States deem
                 helpful for minimizing labor unrest. See Abood, 431
                 U.S. at 221 (recognizing that unions require “[t]he
                 services of lawyers, expert negotiators, economists,
                 and a research staff” to negotiate and administer a
                 collective-bargaining agreement). But experience shows
                 that many employees—even employees who would
                 otherwise join the union—will choose not to pay for
                 such services if they have the option to receive them
                 without charge.13 This free-rider problem is
                 particularly acute for governments with a history of
                 labor unrest, as it erodes the union’s ability to provide
                 the very services that government deems important to
                 securing labor peace. State experiences show that a
                 well-funded union is a more stable advocate for
                 workers and that dealing with such a partner “lead[s]
                 to greater labor peace and stability.” Md. Dep’t of
                 Labor, supra, at 19.
                      Second, free-riding may itself create labor unrest,
                 in light of the “resentment spawned by ‘free riders.’”
                 Beck, 487 U.S. at 750. Without agency fees, union
                 members would be required to pay more in union
                 dues—and take home less pay than their colleagues—
                 to subsidize the cost of providing workplace services to
                 non-members. Such inequities create divisions in the
                 workplace that corrode cohesion and morale. See Ellis
                 v. Railway Clerks, 466 U.S. 435, 452 (1984). Agency
                 fees eliminate this problem by ensuring that no

                      13 See Richard Kearney & Patrice Mareschal, Labor Relations

                 in the Public Sector 79 (5th ed. 2014); see also Jeffrey Keefe, On
                 Friedrichs v. California Teachers Association: The Inextricable
                 Links Between Exclusive Representation, Agency Fees, and the
                 Duty of Fair Representation 4 (Econ. Pol’y Inst. Briefing Paper
                 No. 411, 2015).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 44 of 76 PageID #: 273




                                           25
                 employees receive “the benefits of union representa-
                 tion without paying for them.” Oil Workers v. Mobil
                 Oil Corp., 426 U.S. 407, 416 (1976).
                     Furthermore, agency fees address the problems of
                 free-riding with only minimal impact on workers’
                 rights of expression and association. Agency-fee
                 arrangements do not require any worker to join a
                 union or donate to a union’s political or ideological
                 activities. Nor do they restrict an employee’s speech in
                 any way. An employee remains free to speak against a
                 union’s political agenda or negotiating positions, and
                 to oppose the government officials responsible for
                 negotiating the union’s contract. Agency fees merely
                 require an employee to pay for services rendered.
                 Thus, in practice, Amici States’ experience is that the
                 “grievous First Amendment injury,” Pet. Br. 12, of
                 which petitioner warns is not a valid practical concern.
                      Petitioner argues that an exclusive representative
                 does not need mandatory agency fees to function
                 because it can generate sufficient operating funds
                 through other means. See Pet. Br. 37-43. The evidence
                 is to the contrary. See supra n.13. In any event, this
                 argument fails to recognize that—based on their
                 different experiences—jurisdictions can reasonably
                 disagree about an exclusive representative’s proper
                 role in the workplace and the appropriate method to
                 fund those activities.
                     For example, federal law permits federal public-
                 sector workers to elect a union to serve as their
                 exclusive representative without any attendant
                 requirement that workers join or financially support
                 the union, but that law also severely restricts the
                 scope of issues that can be collectively bargained, and
                 exempts key topics that would be covered by broader
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 45 of 76 PageID #: 274




                                           26
                 state collective-bargaining regimes, such as wages and
                 number of employees. See 5 U.S.C. § 7106(a)(1); see
                 also Navy Charleston Naval Shipyard v. Federal
                 Labor Relations Auth., 885 F.2d 185, 187 (4th Cir.
                 1989). Having prescribed a restricted role, a juris-
                 diction could rationally conclude—as does the federal
                 government—that agency fees are not necessary to
                 guarantee the exclusive representative’s proper
                 functioning. This is especially true because the federal
                 government funds union activities through alternate
                 means, for instance by compensating federal employees
                 for time spent performing union-related functions. See
                 5 U.S.C. § 7131; see also U.S. Office of Pers. Mgmt.,
                 Official Time Usage in the Federal Government, Fiscal
                 Year 2014, at 3 (2017).
                     Likewise, many jurisdictions with so-called “right-
                 to-work” laws—that is, laws permitting exclusive
                 representation but prohibiting mandatory agency
                 fees—lack the history of labor unrest and disruption
                 to government services that many States experienced
                 before Abood. See Kearney, supra, at 65. A jurisdiction
                 that has not experienced a history of public-sector
                 labor unrest could rationally decide not to fund an
                 exclusive representative’s services through mandatory
                 agency fees. But that policy choice does not refute the
                 benefits of different policy choices that other
                 jurisdictions have made based on their own different
                 experiences. Even jurisdictions that do not authorize
                 agency fees for most public-sector workers recognize
                 that a different policy might be appropriate in certain
                 circumstances. For instance, Michigan and Wisconsin
                 prohibit agency fees for some public unions but
                 exempt local police and firefighter unions from that
                 prohibition as a matter of public safety. See Mich.
                 Comp. Laws § 423.210(3)-(4); Wis. Stat. §§ 111.81(9),
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 46 of 76 PageID #: 275




                                            27
                 111.845, 111.85; see also Mark Niquette, Walker’s Bill
                 Gives Wisconsin Police a Pass on Pension Payments,
                 Bloomberg (Feb. 25, 2011) (noting Wisconsin gover-
                 nor’s comment, in enacting the exemption for public
                 safety employees, that “there’s no way we’re going to
                 put the public safety at risk”). Thus even the practices
                 of petitioner’s own amici call into question petitioner’s
                 proposed one-size-fits-all approach.
                     Abood confirmed that States should have the
                 leeway to adopt the labor-relations systems best
                 suited to their individual circumstances and policy
                 judgments. And States have relied on that flexibility.
                 States have enacted more than one hundred statutes
                 governing state and local labor relations, augmented
                 by local ordinances, court decisions, attorney general
                 opinions, and executive orders. See Kearney &
                 Mareschal, supra, at 64-66.
                     Petitioner attempts to deprive States, and
                 ultimately voters, of the ability to judge for themselves
                 what labor-management policies are best suited for
                 their public workforces. States like Illinois authorize
                 agency-fee arrangements because a majority of duly
                 elected representatives determined that affording
                 government employers that flexibility was sound
                 policy. Indeed, legislatures in Michigan and
                 Wisconsin—two of petitioner’s amici—also decided
                 that, in some situations, public employers must have
                 the ability to include agency-fee arrangements in their
                 collective-bargaining agreements. This Court should
                 view skeptically the efforts of these States and of
                 petitioner himself to subvert the democratic decisions
                 of voters by seeking to constitutionalize a contrary
                 policy of their own preference.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 47 of 76 PageID #: 276




                                           28
                    C. Petitioners’ Amici Misrepresent the Role
                       of Public-Sector Collective Bargaining in
                       Municipal Bankruptcies.
                     The States supporting petitioner attempt to justify
                 a constitutional ban on agency fees by claiming that
                 public-sector collective bargaining creates heightened
                 risks of municipal bankruptcy. Br. of Amici Curiae
                 States of Michigan, et al. in Support of Pet. (“Pet.
                 States Amici”) 11-19. There is, however, no clear
                 correlation between collective bargaining and a
                 municipality’s fiscal health.
                      First, the vast majority of municipalities across
                 the country have permitted collective bargaining for
                 public-sector employees since the mid-1970s, see
                 Kearney & Mareschal, supra, at 64-66, but only a very
                 small percentage of municipalities—two-hundred-
                 and-sixty-four in total—have filed for bankruptcy
                 after that time, see Chapman & Cutler, LLP, Primer
                 on Municipal Debt Adjustment—Chapter 9: The Last
                 Resort for Financially Distressed Municipalities, app.
                 C-1 (2012) (municipal bankruptcies between 1980 and
                 2012). And a number of those bankruptcies occurred
                 in States that do not permit collective bargaining by
                 state and local government employees or severely
                 restrict it. Texas, for example, ranks third among all
                 States in municipal bankruptcies but does not permit
                 public-sector collective bargaining except by police or
                 firefighters. See id. at app. C-2; see also Kearney &
                 Mareschal, supra, at 66. There is thus nothing to
                 support amici’s speculation that it is collectively
                 bargained public-sector employee benefits that drive
                 municipal bankruptcies.
                     Second, municipal bankruptcies occur as a result
                 of a complex mix of factors, often unique to each
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 48 of 76 PageID #: 277




                                                29
                 locality’s particular history and circumstances, and
                 cannot be explained simply as the product of high
                 public-sector labor costs. Indeed, it is traditionally a
                 decrease in revenues that causes a municipality to
                 seek bankruptcy protection. The bankruptcy of
                 Detroit, for instance, is typically attributed to a
                 myriad of factors that depressed municipal tax
                 receipts, such as declining population, poor economic
                 performance, and reductions in state financial
                 support. See, e.g., Wallace Turbeville, The Detroit
                 Bankruptcy 13-21, 33-34 (Dēmos Rep. 2013). And a
                 similar story is true in Stockton and San Bernadino,
                 California, whose financial distress and ultimate
                 bankruptcies were driven largely by a unique
                 vulnerability to the “double whammy of unbridled
                 speculation, followed by steep losses of property value”
                 as a result of the 2008 recession. Tracy Gordon et al.,
                 Exuberance & Municipal Bankruptcy: A Case Study of
                 San Bernardino, Stockton & Vallejo, CA 15-16
                 (Goldman Sch. Pub. Pol’y Working Paper Series May
                 2017 draft).14 Amici’s simplistic narrative gloss that
                 high public-sector labor costs cause municipal
                 bankruptcies thus fails to grapple with—and indeed
                 purposely obscures—the diverse causative factors that
                 produced these complicated fiscal incidents.
                     Amici’s reliance on the purported “public impact”
                 of the cost of public-employee pension plans is also
                 misplaced. See, e.g., Pet. States Amici 13. All States—
                 regardless of whether they authorize collective


                      14 See also Sydney Evans et al., How Stockton Went Bust: A

                 California City’s Decade of Policies and the Financial Crisis That
                 Followed 2 (Cal. Common Sense. Rep. June 2012); The Pew
                 Charitable Trusts, The State Role in Local Government Financial
                 Distress 9-11 (July 2013).
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 49 of 76 PageID #: 278




                                            30
                 bargaining in the public sector—establish the terms
                 and conditions of their public-employee benefit plans
                 by statute. It is the legislature, and not unions, that
                 sets the scope of public-employee pension benefits.

                 II. Petitioner’s Constitutional Challenge
                     Should Be Rejected.
                     Petitioner’s attempt to avoid paying his fair share
                 for the services of his exclusive representative is
                 grounded in two mischaracterizations of the nature
                 and effect of agency fees. First, petitioner obscures the
                 fact that agency-fee requirements are conditions of
                 public employment that advance the government’s
                 interest in managing its workforce. Second, petitioner
                 confuses his objection to funding his exclusive repre-
                 sentative’s collective-bargaining activities with a
                 broader challenge to all of the services that an
                 exclusive representative provides.

                     A. The First Amendment Affords Public
                        Employers Flexibility to Manage Their
                        Workforces.
                     Petitioner’s First Amendment challenge rests
                 centrally on the premise that government may not
                 require a person to support speech absent a
                 compelling interest that is furthered by the narrowest
                 means possible. See Pet. Br. 36. But this characteri-
                 zation obscures the fact that agency-fee arrangements
                 are negotiated by the government acting as an
                 employer to manage its public workforce. Contrary to
                 petitioner’s contention, such a condition of
                 employment is not subject to “strict” or “exacting”
                 scrutiny under the First Amendment.
                   This Court has long recognized that the First
                 Amendment permits States to adopt reasonable
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 50 of 76 PageID #: 279




                                            31
                 workforce-management policies to promote effective
                 government operations, even if those policies impact a
                 public employee’s First Amendment rights. See, e.g.,
                 Engquist v. Oregon Dep’t of Agric., 553 U.S. 591, 598-
                 600 (2008); Garcetti, 547 U.S. at 417-20; Waters v.
                 Churchill, 511 U.S. 661, 671-75 (1994) (plurality op.).
                 As this Court has explained, the Constitution allows
                 the government flexibility to fulfill its “‘mission as
                 employer,’” Engquist, 553 U.S. at 598 (quoting Waters,
                 511 U.S. at 674-75), and does not require that a govern-
                 ment’s employment-related measures be “narrowly
                 tailored to a compelling government interest,” Waters,
                 511 U.S. at 674-75; see also National Aeronautics &
                 Space Admin. v. Nelson, 562 U.S. 134, 153-55 (2011).
                     “[T]here is a crucial difference, with respect to
                 constitutional analysis, between the government
                 exercising the power to regulate” and the government
                 acting “to manage its internal operation[s].” Engquist,
                 553 U.S. at 598 (alteration and quotation marks
                 omitted); see also Connick v. Myers, 461 U.S. 138, 143
                 (1983) (recognizing “the common sense realization
                 that government offices could not function if every
                 employment decision became a constitutional matter”).
                 First, “[t]he government’s interest in achieving its
                 goals as effectively and efficiently as possible”
                 commands greater weight, being “elevated from a
                 relatively subordinate interest when it acts as
                 sovereign to a significant one when it acts as
                 employer.” Waters, 511 U.S. at 675 (plurality op.).
                 Second, the government’s “reasonable predictions of
                 disruption” are entitled to “substantial weight . . . even
                 when the speech involved is on a matter of public
                 concern, and even though when the government is
                 acting as sovereign [the Court’s] review of legislative
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 51 of 76 PageID #: 280




                                            32
                 predictions of harm is considerably less deferential.”
                 Id. at 673.
                     This Court has on many occasions confirmed that
                 the First Amendment is not a mandate for lesser
                 public efficiency. The Court has explained that when an
                 individual “enters government service,” he or she
                 “must accept certain limitations on his or her freedom,”
                 including limitations that would be imposed in a
                 private employment setting. Garcetti, 547 U.S. at 418.
                 These limitations may and often do restrict speech or
                 associational activities that the government could not
                 limit outside of the employment relationship. See, e.g.,
                 Connick, 461 U.S. at 141 (rejecting employee claim
                 that termination for views expressed in questionnaire
                 distributed to coworkers violated First Amendment);
                 Public Workers v. Mitchell, 330 U.S. 75, 99, 101 (1947)
                 (upholding provision of federal statute prohibiting
                 federal employees from active participation in political
                 management or political campaigns).
                     Abood’s holding—that public employers may
                 adopt a model of collective bargaining that utilizes
                 agency fees in support of exclusive representation—is
                 fully consistent with these principles and with the
                 decisions in which the Court has applied them. Abood
                 recognizes that the task of crafting a workable labor-
                 relations system is complex and difficult, and requires
                 balancing numerous potentially conflicting interests
                 in areas where there is widespread debate and no clear
                 answer. Abood accordingly does not mandate that any
                 State enact any particular labor-relations law. It
                 leaves States free to devise systems based on their own
                 history and particular policy choices, and it gives voters
                 in each State the ultimate say over changes or amend-
                 ments to labor policy. See 431 U.S. at 224-25 & n.20.
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 52 of 76 PageID #: 281




                                           33
                     The federal government’s recent change of heart is
                 strong proof that this Court should not constitution-
                 alize one approach to public workforce management.
                 For decades, the federal government defended Abood
                 and the principle that the First Amendment affords
                 States flexibility to adopt reasonable workplace
                 management policies, even if federal policy was to the
                 contrary. Now, the federal government has apparently
                 changed its mind. But the strength of Abood—and of
                 our federal system—is that it creates space for this
                 kind of disagreement. See, e.g., New State Ice Co. v.
                 Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J.,
                 dissenting). States whose experiences show the value
                 of exclusive bargaining funded by mandatory agency
                 fees should not be constitutionally bound to the federal
                 policy currently in vogue.

                     B. Petitioner’s Challenge Is Overbroad
                        Because It Encompasses Agency Fees
                        for Union Services to Which He Does
                        Not Object.
                     Petitioner’s First Amendment challenge conflates
                 an exclusive representative’s collective-bargaining
                 activities—which petitioner challenges as unduly
                 political—with the range of other workplace-related
                 functions that an exclusive representative performs.
                 Petitioner’s request for a judgment categorically
                 prohibiting the collection of agency fees for any
                 purpose is therefore overbroad.
                     This Court recognized in Abood that requiring
                 public employees to pay agency fees to cover the costs
                 of an exclusive representative’s services could impact
                 employees’ First Amendment rights. See 431 U.S. at
                 222. And the Court made clear that government’s
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 53 of 76 PageID #: 282




                                            34
                 interest as an employer justified this First Amend-
                 ment injury only so long as those fees were not used
                 for “ideological causes not germane to [the exclusive
                 representative’s] duties as collective-bargaining repre-
                 sentative.” Id. at 235; see also Lehnert v. Ferris Faculty
                 Ass’n, 500 U.S. 507, 519 (1991). Petitioner seeks in
                 effect to revisit that balancing. Thus, he alleges that
                 he objects to the “positions that AFSCME advocates
                 for in collective bargaining” (J.A. 87) and argues that
                 “bargaining with the government is political speech,”
                 Pet. Br. 10-11. Petitioner’s amici adopt this line of
                 attack, arguing that an exclusive representative’s
                 collective-bargaining activity “necessarily implicates
                 matters of public policy.” Br. for the United States as
                 Amicus Curiae Supporting Pet. 15.
                      But even if this characterization of public-sector
                 collective bargaining were accurate—and it is not, see,
                 e.g., AFSCME Resp. Br. 42-45—petitioner’s objection
                 to funding his exclusive representative’s collective-
                 bargaining activities would not justify his request for
                 a ruling that, as a matter of law, “public employees
                 cannot be forced to pay any union fees whatsoever,”
                 Pet. Br. 61. As discussed above (supra Point I.B) an
                 exclusive representative does more than collectively
                 bargain on behalf of workers; the union can provide a
                 range of services in the workplace that help to
                 minimize labor unrest and promote stability in the
                 workforce. Thus, even if petitioner can prove on remand
                 the allegation that his exclusive representative’s
                 collective-bargaining activities are unduly political,
                 that would say nothing about the permissibility of
                 collecting agency fees to cover other expenses of his
                 exclusive representative, which petitioner does not
                 label “political speech.” See Abood, 431 U.S. at 236
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 54 of 76 PageID #: 283




                                            35
                 (political nature of non-chargeable expenses is a fact
                 issue); see also Lehnert, 500 U.S. at 513.
                     Petitioner contends that adjusting grievances “is
                 just as political an act as bargaining for that deal.”
                 Pet. Br. 14. But petitioner’s complaint does not frame
                 an objection to—or even mention—his exclusive
                 representative’s grievance-resolution activities. (E.g.,
                 J.A. 87.) And petitioner’s brief does not make a serious
                 effort to substantiate his conclusion that the range of
                 activities encompassed by “grievance-adjustment”
                 constitute speech on matters of public concern. See
                 Abood, 431 U.S. at 232. Nor is that conclusion self-
                 evident. There is simply no conceivable speech object-
                 ion, for instance, to a union’s receipt and investigation
                 of a workplace-related complaint—steps taken long
                 before the union even adopts a substantive position on
                 the merits of a grievance. And this is true both for the
                 vast majority of grievances, which implicate only the
                 rights of the grievant, as well as for grievances with a
                 potentially broader impact. What is more, grievance
                 adjustment is only aspect of the non-collective-
                 bargaining services that an exclusive representative
                 provides. Petitioner does not articulate, either in his
                 complaint or his brief in this Court, any First
                 Amendment objection to paying for an exclusive
                 representative’s informal daily services—for instance,
                 advising workers about dental benefits or inquiring
                 with management about incorrect leave accruals for
                 another coworker.
                     A public employer could conclude that these
                 services, and the agency fees that support them, are
                 necessary to meet the needs of its workforce and to
                 ensure uninterrupted provision of public services.
                 This Court should respect those judgments and
                 preserve governments’ flexibility to adopt labor-
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 55 of 76 PageID #: 284




                                                    36
                 management policies tailored to the unique circum-
                 stances confronting their workforces, as this Court did
                 before in Abood.

                                          CONCLUSION
                      This Court should decline to overrule Abood.
                                                          Respectfully submitted,

                                                          ERIC T. SCHNEIDERMAN
                                                           Attorney General
                                                           State of New York
                                                          BARBARA D. UNDERWOOD*
                                                           Solicitor General
                                                          ANISHA S. DASGUPTA
                                                           Deputy Solicitor General
                                                          PHILIP V. TISNE
                                                           Assistant Solicitor General
                                                          barbara.underwood@ag.ny.gov

                 January 2018                             * Counsel of Record

                 (Counsel list continues on next page.)
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 56 of 76 PageID #: 285




                                         37
                 JAHNA LINDEMUTH         ANDY BESHEAR
                  Attorney General        Attorney General
                  State of Alaska         State of Kentucky
                 1031 W. Fourth Ave.     700 Capitol Ave., Suite 118
                 Suite 200               Frankfort, KY 40601
                 Anchorage, AK 99501
                 GEORGE JEPSEN           JANET T. MILLS
                  Attorney General        Attorney General
                  State of Connecticut    State of Maine
                 55 Elm Street           6 State House Station
                 Hartford, CT 06106      Augusta, ME 04333
                 MATTHEW P. DENN         BRIAN E. FROSH
                  Attorney General        Attorney General
                  State of Delaware       State of Maryland
                 Department of Justice   200 Saint Paul Place
                 820 N. French St.       Baltimore, MD 21202
                 Wilmington, DE 19801
                 DOUGLAS S. CHIN         MAURA HEALEY
                  Attorney General        Attorney General
                  State of Hawai‘i        Commonwealth of
                 425 Queen St.            Massachusetts
                 Honolulu, HI 96813      One Ashburton Pl.
                                         Boston, MA 02108
                 THOMAS J. MILLER        LORI SWANSON
                  Attorney General        Attorney General
                  State of Iowa           State of Minnesota
                 1305 E. Walnut Street   102 State Capitol
                 Des Moines, IA 30319    75 Rev. Dr. Martin Luther
                                          King Jr. Blvd.
                                         St. Paul, MN 55155
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 57 of 76 PageID #: 286




                                            38
                 GURBIR S. GREWAL            PETER F. KILMARTIN
                  Attorney General            Attorney General
                  State of New Jersey         State of Rhode Island
                 R.J. Hughes Justice Complex 150 S. Main St.
                 25 Market St.               Providence, RI 02903
                 Trenton, NJ 08625
                 HECTOR H. BALDERAS          THOMAS J. DONOVAN, JR.
                  Attorney General            Attorney General
                  State of New Mexico         State of Vermont
                 408 Galisteo St.            109 State St.
                 Santa Fe, NM 87501          Montpelier, VT 05609
                 JOSH STEIN                  MARK R. HERRING
                  Attorney General            Attorney General
                  State of North Carolina     Commonwealth of
                 Department of Justice         Virginia
                 114 W. Edenton St.          202 North Ninth St.
                 Raleigh, NC 27603           Richmond, VA 23219
                 ELLEN F. ROSENBLUM          ROBERT W. FERGUSON
                  Attorney General            Attorney General
                  State of Oregon             State of Washington
                 1162 Court St. N.E.         PO Box 40100
                 Salem, OR 97301             Olympia, WA 98504-0100
                 JOSH SHAPIRO                KARL A. RACINE
                  Attorney General            Attorney General
                  Commonwealth of             District of Columbia
                   Pennsylvania              Suite 650 North
                 Strawberry Square, 16th Fl. 441 4th St., NW
                 Harrisburg, PA 17120        Washington, DC 20001
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 58 of 76 PageID #: 287




                                    Appendix
                      Survey of State Statutory Authority for Public-Sector
                       Collective Bargaining by Exclusive Representative*

Alabama                   No statutory authority
Alaska                    Public Employees – §§ 23.40.100, 23.40.110
Alaska Stat.
Arizona                   No statutory authority
Arkansas                  Teachers – § 6-17-202
Ark. Code Ann.
California                Local Government Employees – § 3502.5
Cal. Gov’t Code           State Employees – §§ 3515.5, 3515.7
                          Public School Employees – §§ 3543-3543.2, 3546
                          Higher Education Employees – §§ 3583.5, 3584
Colorado                  Public Mass Transportation System Employees –
Colo. Rev. Stat.            §§ 8-3-104(12), 8-3-107
*Citations in bold indicate authorization for agency or fair-share fees. Some States combine authority for
  collective-bargaining and for fees in a single statutory provision.


                                                     App. 1
                                                                                                             Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 59 of 76 PageID #: 288
Connecticut          Municipal Employees – §§ 7-468 to 7-469
Conn. Gen. Stat.     State Employees – §§ 5-271, 5-280
                     Teachers – § 10-153a
                     Family Child Care Providers – § 17b-705a
                     Personal-Care Attendants – § 17b-706b
Delaware             Public Employees – 19, §§ 1303-1304, 1319
Del. Code Ann.       Police Officers & Firefighters – 19, §§ 1603-1604
  [tit.], [§]        Public School Employees – 14, §§ 4003-4004, 4019
District of Columbia Public Employees – §§ 1-617.07, 1-617.10, 1-617.11
D.C. Code
Florida              Public Employees – § 447.307
Fla. Stat.
Georgia              Firefighters – § 25-5-5
Ga. Code Ann.        Collective-Bargaining Restriction on Teachers – § 20-2-989.10
Hawai‘i              Public Employees – §§ 89-3, 89-4, 89-8
Haw. Rev. Stat.



                                          App. 2
                                                                                     Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 60 of 76 PageID #: 289
Idaho              Teachers – § 33-1273
Idaho Code         Firefighters – § 44-1803
Illinois           Public Employees – 5, § 315/6
[ch.] Ill. Comp.   Educational Employees – 115, §§ 5/3, 5/10, 5/11
   Stat. [§]       Home Care & Home Health Workers – 20, § 2405/3
Indiana            Employees of Correctional Institutions – § 11-10-5-5
Ind. Code          Employees of State Institutions – § 12-24-3-5
                   Employees of Soldiers’ & Sailors’ Children’s Home – § 16-33-4-23
                   Employees of the Schools for the Blind and for the Deaf –
                     §§ 20-21-4-4, 20-22-4-4
                   Employees of a School Corp. or Charter School – § 20-26-5-32.2
                   Teachers – §§ 20-29-2-9, 20-29-5-2
                   Some Local Public Safety Employees – § 36-8-22-7
Iowa               Public Employees – § 20.16
Iowa Code
Kansas             Teachers – § 72-5415
Kan. Stat. Ann.


                                          App. 3
                                                                                      Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 61 of 76 PageID #: 290
Kentucky               City & Local Government Firefighters – §§ 345.030, 345.040
Ky. Rev. Stat. Ann.    Local Government Police Officers – §§ 67C.402, 67C.404
                       Urban-County Police Officers, Firefighter Personnel, Firefighters &
                         Corrections Personnel – §§ 67A.6902, 67A.6903
                       Housing Auth. of Louisville v. Service Emps. Int’l Union,
                         Local 557, 885 S.W.2d 692, 696-97 (Ky. 1994) (upholding fair-
                         share fees)
Louisiana              No statutory authority
Maine                  Municipal Employees – 26, §§ 629, 963, 965, 967
Me. Stat. [tit.] [§]   State Employees – 26, §§ 979-B, 979-D, 979-F
                       University of Maine Employees – 26, §§ 1023, 1025, 1026
                       Judicial Employees – 26, §§ 1283, 1285, 1287
Maryland               State Employees – State Pers. & Pens., §§ 3-301, 3-407, 3-502
Md. Code Ann.,         Teachers – Educ. §§ 6-404, 6-407
 [subject]             School Employees – Educ. §§ 6-504, 6-505, 6-509
                       Family Child Care Providers – Fam. Law § 5-595.3
                       Independent Child Care Providers – Health-Gen. § 15-904



                                            App. 4
                                                                                             Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 62 of 76 PageID #: 291
Massachusetts     Public Employees – 150E, §§ 2, 4, 5, 12
Mass. Gen. Laws   Child Care Providers – 15D, § 17
 [ch.], [§]       Personal Care Attendants – 118E, § 73
Michigan          Public Police & Fire Dep’t Employees – §§ 423.234, 423.210
Mich. Comp.       State Police Troopers & Sergeants – § 423.274
  Laws
Minnesota         Public Employees – § 179A.06
Minn. Stat.
Mississippi       No statutory authority
Missouri          Public Employees – §§ 105.510, 105.520; Schaffer v. Board of
Mo. Rev. Stat.      Educ. of City of St. Louis, 869 S.W.2d 163, 166 (Mo. Ct. App.
                    1993) (finding implicit authority for fair-share provisions in
                    § 105.520)
                  Personal Care Attendants – § 208.862
Montana           Public Employees – §§ 39-31-204, 39-31-205, 39-31-305, 39-31-401
Mont. Code Ann.



                                       App. 5
                                                                                     Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 63 of 76 PageID #: 292
Nebraska             Public Employees – §§ 48-816, 48-838
Neb. Rev. Stat.      State Employees – § 81-1372
Nevada               Local Government Employees – § 288.160
Nev. Rev. Stat.
New Hampshire        Public Employees – §§ 273-A:3, 273-A:11; Nashua Teachers
N.H. Rev. Stat. Ann.   Union v. Nashua Sch. Dist., 707 A.2d 448, 451-52 (N.H. 1998)
                       (§ 273-A:3(I) permits negotiation of agency fees)
New Jersey           Public Employees – §§ 34:13A-5.3, 34A:13A-5.5, 34:13A-5.6
N.J. Stat. Ann.
New Mexico           Public Employees – §§ 10-7E-9, 10-7E-15
N.M. Stat. Ann.      Family Child Care Providers – § 50-4-33
New York             Public Employees – Civ. Serv. §§ 204, 208
N.Y. [subject] Law   Child Care Providers – Lab. § 695-d
North Carolina       Public-sector collective-bargaining restriction – § 95-98
N.C. Gen. Stat.



                                           App. 6
                                                                                      Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 64 of 76 PageID #: 293
North Dakota             Meet-and-Confer Authorization for Teachers – § 15.1-16-13
N.D. Cent. Code
Ohio                Public Employees – §§ 4117.04, 4117.05, 4117.09
Ohio Rev. Code Ann.
Oklahoma                 Municipal Firefighters & Police Officers – 11, § 51-103
Okla. Stat. [tit.] [§]   Rural Fire Protection District Firefighters – 19, § 901.30-2
                         School Employees – 70, § 509.2
Oregon                   Public Employees – §§ 243.666, 243.672
Or. Rev. Stat.           Home Care Workers – §§ 410.612, 410.614
                         Family Child Care Workers – § 657A.430
Pennsylvania             Public Employees – 43, §§ 1102.3, 1101.606
Pa. Stat. [tit.], [§]    Police Officers & Firefighters – 43, § 217.1
Puerto Rico              Public Employees – 3, §§ 1451b, 1451f, 1454a
P.R. Laws [tit.], [§]




                                               App. 7
                                                                                        Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 65 of 76 PageID #: 294
Rhode Island         State Employees – §§ 36-11-2, 36-11-7
R.I. Gen. Laws       Employees, including Public Employees – § 28-7-14
                     Municipal Firefighters – § 28-9.1-5
                     Municipal Police Officers – § 28-9.2-5
                     Teachers – § 28-9.3-3; Town of North Kingstown v. North
                       Kingstown Teachers Ass’n, 110 R.I. 698, 706 (1972) (fair-share
                       fees permissible)
                     Municipal Employees – § 28-9.4-4
                     State Police – § 28-9.5-5
                     Statewide 911 Employees – § 28-9.6-5
                     State Correctional Officers – § 28-9.7-5
                     Family Child Care Providers – §§ 40-6.6-2, 40-6.6-4

South Carolina       Public sector collective bargaining restriction
South Dakota         Public Employees – § 3-18-3
S.D. Codified Laws
Tennessee            Meet and Confer Authorization for Local Public-School Teachers –
Tenn. Code            § 49-5-608


                                           App. 8
                                                                                        Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 66 of 76 PageID #: 295
Texas                 Public-sector collective-bargaining restriction – § 617.002
Tex Gov’t Code Ann.
Utah                  Firefighters – § 34-20A-4
Utah Code Ann.
Vermont               State Employees – 3, §§ 903, 941
Vt. Stat. Ann.        Judiciary Employees – 3, §§ 1011, 1012
  [tit.], [§]         Teachers & Administrators – 16, §§ 1982, 1991
                      Independent Direct Support Providers – 21, § 1634
                      Municipal Employees – 21, §§ 1722, 1723, 1726, 1734
Virginia              Public sector collective bargaining restriction – § 40.1-57.2
Va. Code Ann.




                                            App. 9
                                                                                      Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 67 of 76 PageID #: 296
Washington        State Employees – §§ 41.80.50. 41.80.080, 41.80.100
Wash. Rev. Code   Local Government Employees – §§ 41.56.100, 41.56.113, 41.56.122
                  School Employees – §§ 41.59.090, 41.59.100
                  Community College Employees – §§ 28B.52.025, 28B.52.030,
                    28B.52.045
                  Marine Employees – §§ 47.64.011, 47.64.135, 47.64.160
                  Port Employees – §§ 53.18.015, 53.18.050
                  Long-Term Care Workers – § 74.39A.270
West Virginia     No statutory authority
Wisconsin         Public Safety Officers – §§ 111.81, 111.82, 111.85, 111.825, 111.83
Wis. Stat.
Wyoming           Firefighters – § 27-10-103
Wyo. Stat. Ann.




                                       App. 10
                                                                                        Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 68 of 76 PageID #: 297
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 69 of 76 PageID #: 298




          EXHIBIT D
Governor Cuomo Responds to Supreme Court's Janus Decision | Govern...   https://www.governor.ny.gov/news/governor-cuomo-responds-supreme-c...
           Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 70 of 76 PageID #: 299




1 of 4                                                                                                                   12/26/2018, 4:28 PM
Governor Cuomo Responds to Supreme Court's Janus Decision | Govern...   https://www.governor.ny.gov/news/governor-cuomo-responds-supreme-c...
           Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 71 of 76 PageID #: 300




2 of 4                                                                                                                   12/26/2018, 4:28 PM
Governor Cuomo Responds to Supreme Court's Janus Decision | Govern...   https://www.governor.ny.gov/news/governor-cuomo-responds-supreme-c...
           Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 72 of 76 PageID #: 301




3 of 4                                                                                                                   12/26/2018, 4:28 PM
Governor Cuomo Responds to Supreme Court's Janus Decision | Govern...   https://www.governor.ny.gov/news/governor-cuomo-responds-supreme-c...
           Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 73 of 76 PageID #: 302




4 of 4                                                                                                                   12/26/2018, 4:28 PM
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 74 of 76 PageID #: 303




           EXHIBIT E
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 75 of 76 PageID #: 304
Case 2:18-cv-03439-NGG-RLM Document 50-2 Filed 06/06/19 Page 76 of 76 PageID #: 305
